Exhibit 10.38
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (“Agreement”) is made as of the 25th day of January,
2016, between Anthera Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and Klara Dickinson-Eason (the “Executive”).
 
WHEREAS, the Company desires to continue to employ the Executive and the
Executive desires to continue to be employed by the Company on the terms
contained herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
 
1.           Employment.
 
(a)           Position and Duties.  The Executive shall continue to serve as the
Chief Regulatory Officer of the Company, and shall have supervision and control
over and responsibility for the day to day business and affairs of the Company
and shall have such other powers and duties as may from time to time be
prescribed by the Chairman of the Board of Directors of the Company (the
“Board”), provided that such duties are consistent with the Executive’s position
or other positions that he may hold from time to time.  The Executive shall
devote his full working time and efforts to the business and affairs of the
Company.  Notwithstanding the foregoing, the Executive may serve on other boards
of directors, with the approval of the Board, or engage in religious, charitable
or other community activities as long as such services and activities are
disclosed to the Board and do not materially interfere with the Executive’s
performance of his duties to the Company as provided in this Agreement.
 
(b)           At-Will Employment.  The parties agree that Executive’s employment
with the Company will be “at-will” employment and may be terminated at any time
with or without cause or notice.  Executive understands and agrees that neither
Executive’s job performance nor promotions, commendations, bonuses or the like
from the Company give rise to or in any way serve as the basis for modification,
amendment, or extension, by implication or otherwise, of Executive’s employment
with the Company.  The period of Executive’s employment under this Agreement is
referred to herein as the “Term.”
 
2.           Compensation and Related Matters.
 
(a)           Base Salary.  During the Term, the Executive’s initial base salary
shall be at the annualized rate of $325,000.  The Executive’s base salary shall
be reviewed at least annually by the Board and may be increased in its
discretion but, once increased, may not be decreased.  The base salary in effect
at any given time is referred to herein as “Base Salary.”  The Base Salary shall
be payable in a manner that is consistent with the Company’s usual payroll
practices for senior executives.
 
(b)           Incentive Compensation.  During the Term, the Executive shall be
eligible to receive variable cash incentive compensation as determined by the
Board from time to time.  The Executive’s target annual incentive compensation
shall be thirty (30) percent of his Base Salary (“Target Variable Cash
Compensation”).  Incentive compensation for any calendar year will be payable
within 75 days after the end of such year.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Equity Compensation.  For each calendar year during the Term, the
Executive will be eligible to participate in the Company’s long-term incentive
equity program and will be eligible to receive annual equity grants as
determined by the Board upon recommendation of the Compensation Committee of the
Board.  The structure and terms of the equity grants to the Executive will be
determined by the Board upon recommendation of the Compensation Committee of the
Board with input from the Executive.
 
(d)           Expenses.  The Executive shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by him during the Term in
performing services hereunder, in accordance with the policies and procedures
then in effect and established by the Company for its senior executive officers.
 
(e)           Other Benefits.  During the Term, the Executive shall be eligible
to participate in or receive benefits under the Company’s employee benefit plans
in effect from time to time, subject to the terms of such plans.
 
(f)           Vacations.  During the Term, the Executive shall be entitled to
accrue paid vacation, subject to the terms of the Company’s vacation policy in
effect from time to time.  The Executive shall also be entitled to all paid
holidays given by the Company to its executives.
 
3.           Indemnification.  The Company and the Executive have entered into
an Indemnification Agreement (the “Indemnification Agreement”) pursuant to which
the Company shall indemnify the Executive with respect to any actions commenced
against the Executive in his capacity as a director or officer or former
director or officer of the Company, or any affiliate thereof for which he may
serve in such capacity, and the Company shall advance on a timely basis any
expenses incurred in defending such actions.  The Company agrees to secure and
maintain directors’ and officers’ liability insurance with respect to the
Executive.  The Executive shall be designated as a “covered person” under the
Company’s Director’s and Officer’s insurance coverage and shall be covered to
the same extent as other directors and executive officers, including following
the termination of the Executive’s employment for the maximum statute of
limitations period which could apply to any claim against the Executive which
otherwise would be covered by such insurance.
 
4.           Termination.  During the Term, the Executive’s employment hereunder
may be terminated without any breach of this Agreement under the following
circumstances:
 
(a)           Death.  The Executive’s employment hereunder shall terminate upon
his death.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Disability.  The Company may terminate the Executive’s employment
if he is disabled and unable to perform the essential functions of the
Executive’s then existing position or positions under this Agreement with or
without reasonable accommodation for a period of 180 days (which need not be
consecutive) in any 12-month period.  If any question shall arise as to whether
during any period the Executive is disabled so as to be unable to perform the
essential functions of the Executive’s then existing position or positions with
or without reasonable accommodation, the Executive may, and at the request of
the Company shall, submit to the Company a certification in reasonable detail by
a physician selected by the Company to whom the Executive or the Executive’s
guardian has no reasonable objection as to whether the Executive is so disabled
or how long such disability is expected to continue, and such certification
shall for the purposes of this Agreement be conclusive of the issue.  The
Executive shall cooperate with any reasonable request of the physician in
connection with such certification.  If such question shall arise and the
Executive shall fail to submit such certification, the Company’s determination
of such issue shall be binding on the Executive.  Nothing in this Section 3(b)
shall be construed to waive the Executive’s rights, if any, under existing law
including, without limitation, the Family and Medical Leave Act of 1993, 29
U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C. §12101
et seq.
 
(c)           Termination by Company for Cause.  The Company may terminate the
Executive’s employment hereunder for Cause.  For purposes of this Agreement,
“Cause” shall mean:  a termination of the Executive’s employment which is a
result of:
 
(i)           The indictment of the Executive for the commission of any felony
or a misdemeanor involving moral turpitude, deceit, dishonesty or fraud, or any
conduct by the Executive that would reasonably be expected to result in material
injury or reputational harm to the Company if he were retained in his position;
or
 
(ii)          willful disclosure of material trade secrets or other material
confidential information related to the business of the Company and its
subsidiaries or affiliates; or
 
(iii)         willful and continued failure substantially to perform the
Executive’s duties with the Company (other than any such failure resulting from
the Executive’s incapacity due to physical or mental illness) after a written
demand for substantial performance is delivered to the Executive by the Board,
which demand identifies the specific actions which the Board believes constitute
willful and continued failure substantially to perform the Executive’s duties,
and which performance is not substantially corrected by the Executive within ten
days of receipt of such demand;
 
(iv)        willful and knowing participation in releasing false or materially
misleading financial statements or submission of a false certification to the
Securities and Exchange Commission; or
 
(v)         failure to cooperate with a bona fide internal investigation or an
investigation by regulatory or law enforcement authorities, after being
instructed by the Board to cooperate, or the willful destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the inducement of others to fail to cooperate or to produce documents or
other materials in connection with such investigation.
 
(d)           Termination Without Cause.  The Company may terminate the
Executive’s employment hereunder at any time without Cause.  Any termination by
the Company of the Executive’s employment under this Agreement which does not
constitute a termination for Cause under Section 4(c) and does not result from
the death or disability of the Executive under Section 4(a) or (b) shall be
deemed a termination without Cause.
 
 
3

--------------------------------------------------------------------------------

 
 
(e)           Termination by the Executive.  The Executive may terminate her
employment hereunder at any time for any reason, including but not limited to
Good Reason.  For purposes of this Agreement, “Good Reason” shall mean that the
Executive has complied with the “Good Reason Process” (hereinafter defined)
following the occurrence of any of the following events:
 
(i)           a substantial reduction, not consented to by the Executive, in the
nature or scope of the Executive’s duties, responsibilities, authorities,
powers, functions or duties or change in the Executive’s title to any position
other than Chief Regulatory Officer; provided that it will not be considered a
substantial reduction in duties and responsibilities if after a Change in
Control (as defined herein), the Executive is not Chief Regulatory Officer of
the ultimate parent of the resulting company and such parent is not a publicly
traded company; or
 
(ii)          a reduction in the Executive’s annual base salary or Target
Variable Cash Compensation, each as in effect on the date hereof or as the same
may be increased from time to time hereafter, except for across-the-board
reductions of annual base salary similarly affecting all executive officers of
the Company; or
 
(iii)         the relocation of the Company’s Hayward California office at which
the Executive is expected to be principally employed (the “Current Offices”) to
any other location more than 35 miles from the Current Offices, or the
requirement by the Company for the Executive to be based more than 35 miles away
from the Current Offices, except for required travel on the Company’s business
to an extent substantially consistent with the Executive’s business travel
obligations as of the date of this Agreement.
 
For purposes of this Section 4(e), “Good Reason Process” shall mean that (i) the
Executive reasonably determines in good faith that a “Good Reason” condition has
occurred; (ii) the Executive notifies the Company in writing of the first
occurrence of the Good Reason condition within 60 days of the first occurrence
of such condition; (iii) the Executive cooperates in good faith with the
Company’s efforts, for a period not less than 30 days following such notice (the
“Cure Period”), to remedy the condition; (iv) notwithstanding such efforts, the
Good Reason condition continues to exist; and (v) the Executive terminates the
Executive’s employment within 60 days after the end of the Cure Period.  If the
Company cures the Good Reason condition during the Cure Period, Good Reason
shall be deemed not to have occurred.
 
 
4

--------------------------------------------------------------------------------

 
 
For purposes of this Section 4(e), “Change in Control” shall mean any of the
following:
 
(A)           any “Person,” as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended and in effect from time to time
(the “Exchange Act”) (other than the Company, any of its subsidiaries, or any
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the Company or any of its subsidiaries),
together with all “affiliates” and “associates” (as such terms are defined in
Rule 12b-2 under the Exchange Act) of such person, shall become the “beneficial
owner” (as such term is defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 30 percent or more of
the combined voting power of the Company’s then outstanding securities having
the right to vote in an election of the Company’s Board of Directors (“Voting
Securities”) (in such case other than as a result of an acquisition of
securities directly from the Company); or
 
(B)           the consummation of a consolidation, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company in a single transaction or series of related transactions (a “Corporate
Transaction”); excluding, however, a Corporate Transaction in which the
stockholders of the Company immediately prior to the Corporate Transaction,
would, immediately after the Corporate Transaction, beneficially own (as such
term is defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
shares representing in the aggregate more than 50 percent of the voting shares
of the corporation issuing cash or securities in the Corporate Transaction (or
of its ultimate parent corporation, if any); or
 
(C)           persons who, as of the date hereof, constitute the Company’s Board
of Directors (the “Incumbent Directors”) cease for any reason, including,
without limitation, as a result of a tender offer, proxy contest, merger or
similar transaction, to constitute at least a majority of the Board, provided
that any person becoming a director of the Company subsequent to the date hereof
shall be considered an Incumbent Director if such person’s election was approved
by or such person was nominated for election by either (A) a vote of at least a
majority of the Incumbent Directors or (B) a vote of at least a majority of the
Incumbent Directors who are members of a nominating committee comprised, in the
majority, of Incumbent Directors; but provided further, that any such person
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of members of the Board of Directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board, including by reason of agreement
intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director; or
 
(D)           any other acquisition of the business of the Company in which a
majority of the Board votes in favor of a decision that a Change in Control has
occurred within the meaning of this Agreement; or
 
(E)           the approval by the Company’s stockholders of any plan or proposal
for the liquidation or dissolution of the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (a) solely as the result of an
acquisition of securities by the Company that, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of shares
of Voting Securities beneficially owned by any person to 30 percent or more of
the combined voting power of all then outstanding Voting Securities; provided,
however, that if any person referred to in this sentence shall thereafter become
the beneficial owner of any additional shares of Voting Securities (other than
pursuant to a stock split, stock dividend, or similar transaction or as a result
of an acquisition of securities directly from the Company) and immediately
thereafter beneficially owns 30 percent or more of the combined voting power of
all then outstanding Voting Securities, then a “Change in Control” shall be
deemed to have occurred.
 
(f)           Notice of Termination.  Except for termination as specified in
Section 4(a), any termination of the Executive’s employment by the Company or
any such termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.
 
(g)           Date of Termination.  “Date of Termination” shall mean:  (i) if
the Executive’s employment is terminated by his death, the date of his death;
(ii) if the Executive’s employment is terminated on account of disability under
Section 4(b) or by the Company for Cause under Section 4(c), the date on which
Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Company under Section 4(d), the date on which a Notice of
Termination is given; (iv) if the Executive’s employment is terminated by the
Executive under Section 4(e) without Good Reason, 30 days after the date on
which a Notice of Termination is given, and (v) if the Executive’s employment is
terminated by the Executive under Section 4(e) with Good Reason, the date on
which a Notice of Termination is given after the end of the Cure
Period.  Notwithstanding the foregoing, in the event that the Executive gives a
Notice of Termination to the Company, the Company may unilaterally accelerate
the Date of Termination and such acceleration shall not result in a termination
by the Company for purposes of this Agreement.
 
5.           Compensation Upon Termination.
 
(a)           Termination Generally.  If the Executive’s employment with the
Company is terminated for any reason, the Company shall pay or provide to the
Executive (or to his authorized representative or estate) (i) any Base Salary
earned through the Date of Termination, unpaid expense reimbursements (subject
to, and in accordance with, Section 2(e) of this Agreement) and unused vacation
that accrued through the Date of Termination on or before the time required by
law but in no event more than 30 days after the Executive’s Date of Termination;
and (ii) any vested benefits the Executive may have under any employee benefit
plan of the Company through the Date of Termination, which vested benefits shall
be paid and/or provided in accordance with the terms of such employee benefit
plans (collectively, the “Accrued Benefit”).
 
(b)           Termination by the Company Without Cause or by the Executive with
Good Reason.  During the Term, if the Executive’s employment is terminated by
the Company without Cause as provided in Section 4(d), or the Executive
terminates his employment for Good Reason as provided in Section 4(e), then the
Company shall pay the Executive his Accrued Benefit.  In addition, subject to
the Executive signing a separation agreement substantially in the form attached
hereto as Exhibit I (the “Separation Agreement and Release”) and the Separation
Agreement and Release becoming irrevocable, all within 60 days after the Date of
Termination:
 
 
6

--------------------------------------------------------------------------------

 
 
(i)           the Company shall pay the Executive an amount equal to the sum of
(A) the Executive’s annual Base Salary plus (B) the Executive’s annual Target
Variable Cash Compensation (the “Severance Amount”), prorated for a period of
six months.  Notwithstanding the foregoing, if the Executive breaches any of the
provisions contained in the Confidentiality and Inventions Assignment Agreement
entered into between the Executive and the Company, all payments of the
Severance Amount shall immediately cease; and
 
(ii)          all equity awards held by the Executive in which the Executive
would have vested if he had remained employed for an additional twelve (12)
months following the Date of Termination shall vest and become exercisable or
non-forfeitable; and
 
(iii)         for a period of 12 months following the Date of Termination or
until the Executive becomes covered under a group health plan of another
employer, whichever is earlier, subject to the Executive’s continued copayment
of premium amounts in amounts consistent with that applicable to active
employees, the Executive, the Executive’s spouse and dependents shall continue
to participate in the Company’s health insurance plan (medical, dental and
vision) upon the same terms and conditions in effect for other executives of the
Company; provided, however, that the continuation of health benefits under this
Subsection shall reduce and count against the rights of the Executive, the
Executive’s spouse and dependents under COBRA;
 
(iv)         the Severance Amount shall be paid out in substantially equal
installments in accordance with the Company’s payroll practice over 6 months
commencing within 60 days after the Date of Termination; provided, however, that
if the 60-day period begins in one calendar year and ends in a second calendar
year, the Severance Amount shall begin to be paid in the second calendar year by
the last day of such 60-day period; provided, further, that the initial payment
shall include a catch-up payment to cover amounts retroactive to the day
immediately following the Date of Termination.  Each payment pursuant to this
Agreement is intended to constitute a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2); and
 
(v)          the Company shall provide outplacement services to the Executive
with a provider and program selected by the Company and at a cost of up to
$7,500.00.
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           Additional Limitation.
 
(i)           Anything in this Agreement to the contrary notwithstanding, in the
event that the amount of any compensation, payment or distribution by the
Company to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, calculated in a manner consistent with Section 280G of the Code and
the applicable regulations thereunder (the “Aggregate Payments”), would be
subject to the excise tax imposed by Section 4999 of the Code, then the
Aggregate Payments shall be reduced (but not below zero) so that the sum of all
of the Aggregate Payments shall be $1.00 less than the amount at which the
Executive becomes subject to the excise tax imposed by Section 4999 of the Code;
provided that such reduction shall only occur if it would result in the
Executive receiving a higher After Tax Amount (as defined below) than the
Executive would receive if the Aggregate Payments were not subject to such
reduction.  In such event, the Aggregate Payments shall be reduced in the
following order, in each case, in reverse chronological order beginning with the
Aggregate Payments that are to be paid the furthest in time from consummation of
the transaction that is subject to Section 280G of the Code:  (1) cash payments
not subject to Section 409A of the Code; (2) cash payments subject to Section
409A of the Code; (3) equity-based payments and acceleration; and (4) non-cash
forms of benefits; provided that in the case of all the foregoing Aggregate
Payments all amounts or payments that are not subject to calculation under
Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be reduced before any amounts that
are subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c).
 
(ii)          For purposes of this Section 6(c), the “After Tax Amount” means
the amount of the Aggregate Payments less all federal, state, and local income,
excise and employment taxes imposed on the Executive as a result of the
Executive’s receipt of the Aggregate Payments.  For purposes of determining the
After Tax Amount, the Executive shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation applicable to individuals
for the calendar year in which the determination is to be made, and state and
local income taxes at the highest marginal rates of individual taxation in each
applicable state and locality, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.
 
(iii)         The determination as to whether a reduction in the Aggregate
Payments shall be made pursuant to Section 6(c)(i) shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the
Executive.  Any determination by the Accounting Firm shall be binding upon the
Company and the Executive.
 
6.           Section 409A.
 
(a)           Anything in this Agreement to the contrary notwithstanding, if at
the time of the Executive’s separation from service within the meaning of
Section 409A of the Code, the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement on account of the Executive’s separation from service would
be considered deferred compensation otherwise subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death.  If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           All in-kind benefits provided and expenses eligible for
reimbursement under this Agreement shall be provided by the Company or incurred
by the Executive during the time periods set forth in this Agreement.  All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred.  The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses).  Such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.
 
(c)           To the extent that any payment or benefit described in this
Agreement constitutes “non-qualified deferred compensation” under Section 409A
of the Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.”  The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A1(h).
 
(d)           The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code.  To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code.  Each payment pursuant to this Agreement
is intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A2(b)(2).  The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.
 
(e)           The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption from, or the conditions of,
such Section.
 
7.           Third Party Agreement and Cooperation.
 
(a)           Third-Party Agreements and Rights.  The Executive hereby confirms
that the Executive is not bound by the terms of any agreement with any previous
employer or other party which restricts in any way the Executive’s use or
disclosure of information or the Executive’s engagement in any business.  The
Executive represents to the Company that the Executive’s execution of this
Agreement, the Executive’s employment with the Company and the performance of
the Executive’s proposed duties for the Company will not violate any obligations
the Executive may have to any such previous employer or other party.  In the
Executive’s work for the Company, the Executive will not disclose or make use of
any information in violation of any agreements with or rights of any such
previous employer or other party, and the Executive will not bring to the
premises of the Company any copies or other tangible embodiments of non-public
information belonging to or obtained from any such previous employment or other
party.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           Litigation and Regulatory Cooperation.  During and after the
Executive’s employment, the Executive shall cooperate fully with the Company in
the defense or prosecution of any claims or actions now in existence or which
may be brought in the future against or on behalf of the Company which relate to
events or occurrences that transpired while the Executive was employed by the
Company.  The Executive’s full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Company at mutually convenient times.  During and after the Executive’s
employment, the Executive also shall cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while the Executive was employed by the Company.
 
8.           Arbitration of Disputes.  Any controversy or claim arising out of
or relating to this Agreement or the breach thereof or otherwise arising out of
the Executive’s employment or the termination of that employment (including,
without limitation, any claims of unlawful employment discrimination whether
based on age or otherwise) shall, to the fullest extent permitted by law, be
settled by arbitration in any forum and form agreed upon by the parties or, in
the absence of such an agreement, under the auspices of the American Arbitration
Association (“AAA”) in Santa Clara, California in accordance with the Employment
Dispute Resolution Rules of the AAA, including, but not limited to, the rules
and procedures applicable to the selection of arbitrators.  In the event that
any person or entity other than the Executive or the Company may be a party with
regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration subject to such other person or entity’s
agreement.  Judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.  This Section 9 shall be specifically
enforceable.
 
9.           Consent to Jurisdiction.  To the extent that any court action is
permitted consistent with or to enforce Section 9 of this Agreement, the parties
hereby consent to the jurisdiction of the Superior Court of the State of
California and the United States District Court for the Northern District of
California.  Accordingly, with respect to any such court action, the Executive
(a) submits to the personal jurisdiction of such courts; (b) consents to service
of process; and (c) waives any other requirement (whether imposed by statute,
rule of court, or otherwise) with respect to personal jurisdiction or service of
process.
 
10.           Rule 10b5-1 Plan Procedures.  Executive shall not adopt any
trading plan, arrangement or instruction that purports to meet the requirements
of Rule 10b5-1 promulgated under the Exchange Act (a “Plan”) unless such Plan
(i) has been approved in writing by the Company following submission for review
for a period of at least ten business days, and (ii) includes a delay between
the date of adoption and first sale thereunder of at least ninety calendar days.
 
 
10

--------------------------------------------------------------------------------

 
 
11.           Integration.  This Agreement, together with the Indemnification
Agreement, constitutes the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements between the
parties concerning such subject matter.
 
12.           Termination of Prior Agreement.  By execution hereof the Company
and the Executive hereby terminate that certain Amended and Restated Change of
Control Agreement between the Company and the Executive.
 
13.           Withholding.  All payments made by the Company to the Executive
under this Agreement shall be net of any tax or other amounts required to be
withheld by the Company under applicable law.
 
14.           Successor to the Executive.  This Agreement shall inure to the
benefit of and be enforceable by the Executive’s personal representatives,
executors, administrators, heirs, distributees, devisees and legatees.  In the
event of the Executive’s death after his termination of employment but prior to
the completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).
 
15.           Enforceability.  If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.
 
16.           Survival.  The provisions of this Agreement shall survive the
termination of this Agreement and/or the termination of the Executive’s
employment to the extent necessary to effectuate the terms contained herein.
 
17.           Waiver.  No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party.  The failure of any
party to require the performance of any term or obligation of this Agreement, or
the waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.
 
18.           Notices.  Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by a nationally recognized overnight courier service or by
registered or certified mail, postage prepaid, return receipt requested, to the
Executive at the last address the Executive has filed in writing with the
Company or, in the case of the Company, at its main offices, attention of the
Board.
 
19.           Amendment.  This Agreement may be amended or modified only by a
written instrument signed by the Executive and by a duly authorized
representative of the Company.
 
 
11

--------------------------------------------------------------------------------

 
 
20.           Governing Law.  This is a California contract and shall be
construed under and be governed in all respects by the laws of the State of
California, without giving effect to the conflict of laws principles of such
State.  With respect to any disputes concerning federal law, such disputes shall
be determined in accordance with the law as it would be interpreted and applied
by the United States Court of Appeals for the Ninth Circuit.
 
21.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.
 
22.           Successor to Company.  The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company expressly to
assume and agree to perform this Agreement to the same extent that the Company
would be required to perform it if no succession had taken place.  Failure of
the Company to obtain an assumption of this Agreement at or prior to the
effectiveness of any succession shall be a material breach of this Agreement.
 
23.           Gender Neutral.  Wherever used herein, a pronoun in the masculine
gender shall be considered as including the feminine gender unless the context
clearly indicates otherwise.
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.
 

 
ANTHERA PHARMACEUTICALS, INC.
                   
By:
/s/ Christopher S. Henney
   
Chairman, Board of Directors
                   
/s/ Klara Dickinson-Eason
 
Klara Dickinson-Eason

 
 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT I
SEPARATION AGREEMENT AND RELEASE
 
I, Klara Dickinson-Eason (referred to herein with the pronouns “I,” “me” and
“my”), and Anthera Pharmaceuticals, Inc. (the “Company”) enter into this
Separation Agreement and Release (the “Release”) pursuant to Section 5(b) of the
Employment Agreement between the Company and me dated ________________, 2016
(the “Employment Agreement”).  I acknowledge that my timely execution and return
and my non-revocation of this Release are conditions to my entitlement to the
benefits set forth in Section 5 or 6 of the Employment Agreement (the
“Separation Benefits”).   I therefore agree to the following terms:
 
1.           Release of Claims.  I voluntarily release and forever discharge the
Company, its parents, subsidiaries, and affiliated entities, and each of those
entities’ respective current and former shareholders, investors, directors,
officers, employees, agents, attorneys, insurers, legal successors and assigns
(collectively referred to as the “Releasees”) generally from all claims,
demands, debts, damages and liabilities of every name and nature, known or
unknown (“Claims”) that, as of the date when I sign this Release, I have, ever
had, now claim to have or ever claimed to have had against any or all of the
Releasees.  This includes, without limitation, the release of all Claims:
 
 
·
relating to my employment by the Company and my separation from employment;

 
·
of wrongful discharge;

 
·
of breach of contract;

 
·
of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of age discrimination or retaliation under the Age
Discrimination in Employment Act, Claims of disability discrimination or
retaliation under the Americans with Disabilities Act, Claims of discrimination
or retaliation under Title VII of the Civil Rights Act of 1964 and Claims of any
form of discrimination or retaliation that is prohibited by the California Fair
Employment and Housing Act or the law of any other state;

 
·
under any other federal or state statute;

 
·
of defamation or other torts;

 
·
of violation of public policy;

 
·
for wages, bonuses, incentive compensation, vacation pay or any other
compensation or benefits; and

 
·
for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;

 
provided, however, that this release shall not affect my rights under the
Company’s Section 401(k) plan, my rights to the Separation Benefits under the
Employment Agreement, or my rights to indemnification under the Indemnification
Agreement between the Company and me (the “Indemnification Agreement”).
 
I agree that I shall not seek or accept damages of any nature, other equitable
or legal remedies for my own benefit, attorney’s fees, or costs from any of the
Releasees with respect to any Claim released by this Release. I represent that I
have not assigned to any third party and I have not filed with any court any
Claim released by this Release.
 
 
13

--------------------------------------------------------------------------------

 
 
2.           Ongoing Obligations. I reaffirm my ongoing obligations under the
Anthera Pharmaceuticals, Inc. Confidentiality and Inventions Assignment
Agreement between me and the Company dated _______________, 20__ (the
“Confidentiality Agreement ”), including, without limitation, my obligations to
maintain the confidentiality of all confidential and proprietary information of
the Company, to return to the Company (in good condition) all of the Company’s
equipment, property, and documents (whether in paper, electronic, or other
format, and all copies thereof) that are in my possession or control, and
refrain from certain solicitation activities for a twelve (12) month period
after  my employment ends.  I acknowledge that the execution of Exhibit A to the
Confidentiality Agreement, entitled “Anthera Pharmaceuticals, Inc. Termination
Certification” (the “Certification”), is required by the Confidentiality
Agreement and accordingly agree to sign and return to the Company, at the same
time I return the Release, the Certification (attached hereto as Appendix A) as
a condition to my entitlement to the Separation Benefits.  I also reaffirm my
ongoing obligations under the Anthera Pharmaceuticals, Inc. Statement of Company
Policy Regarding Insider Trading and Disclosure of Material Non-Public
Information (the “Insider Trading Policy”) and agree that those obligations
continue to apply following my separation from employment, until such time as
any material, nonpublic information possessed by me has become public or is no
longer material, but not to exceed 12 months.  Without limiting the foregoing, I
acknowledge and agree that I shall continue to be subject to the remainder of
any Quarterly Black-Out or Special Black-Out (as defined in the Insider Trading
Policy), if such black-out period was instituted prior to my separation from
employment.
 
3.           Litigation and Regulatory Cooperation. I agree to cooperate fully
with the Company in the defense or prosecution of any claims or actions now in
existence or which may be brought in the future against or on behalf of the
Company which relate to events or occurrences that transpired while I was
employed by the Company.  My full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Company at mutually convenient times.  I also agree to cooperate fully with
the Company in connection with any investigation or review of any federal, state
or local regulatory authority as any such investigation or review relates to
events or occurrences that transpired while I was employed by the Company.  Any
cooperation pursuant to this Section 3 is subject to the Company’s obligation to
(i) reimburse me for any expenses incurred during activities reasonably
performed at the Company’s request pursuant to this Section 3, subject to the
same standards and procedures as apply to business expense reimbursements
pursuant to the Company’s Travel and Expense reimbursement policy, and
(ii) compensate me at a daily rate equal to the sum of my annual base salary as
of my separation from employment and my “Target Variable Cash Compensation”,
each as defined in the Employment Agreement, divided by 365 to the extent that I
reasonably expend any time in performing activities at the Company’s request
pursuant to this Section 3 at any time more than two years after my separation
from employment; provided that I acknowledge that I shall not at any time be
entitled to compensation for time spent in activities that could have been
compelled pursuant to a subpoena, including testimony and related attendance at
depositions, hearings or trials.
 
 
14

--------------------------------------------------------------------------------

 
 
4.           Non-Disparagement and No Cooperation.  I agree that I will not, at
any time in the future, make any written or oral statement that disparages or
damages (i) the business of the Company or any affiliate of the Company
(together, “Company Parties”), (ii) any products or services of any Company
Party, (iii) any member of the board of directors or management of any Company
Party or (iv) any investor in the securities of the Company or any
representative thereof.  I agree that I will not counsel or assist any attorneys
or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against the Company and/or any of the other Releasee, unless under a subpoena or
other court order to do so; provided that nothing in this Release shall be
construed to affect my right to participate in any proceeding before a federal
or state administrative agency, including, without limitation, by cooperating
with any such agency’s request for information or by making any good faith
report to a governmental entity concerning any act or omission that I reasonably
believe constitutes a possible violation of federal or state law or making other
disclosures that are protected under the anti-retaliation or whistleblower
provisions of applicable federal or state law or regulation.  In addition, I
recognize that the Company’s business relationships with its customers,
distributors, resellers and partners (collectively, “Customers and Partners”)
are very important to the Company, and that if I – as an important Company
representative in its dealings with Customers and Partners during the course of
my employment – make any statement (directly or indirectly) to such Customers or
Partners about the Company, any other Company Party, employees of any Company
Party or the products or services of any Company Party that is untrue or
otherwise may be harmful to the Company or any other Company Party, I will be
deemed to have violated this Section 4.
 
5.           California Civil Code Section 1542.  I acknowledge that I have been
advised to consult with legal counsel and am familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
Being aware of said code section, I agree to expressly waive any rights I may
have thereunder, as well as under any other statute or common law principles of
similar effect.
 
6.           Right to Consider and Revoke Release. I acknowledge that I have
been given the opportunity to consider this Release for a period ending
twenty-one (21) days after the date when it was proposed to me. In the event
that I execute this Release within less than twenty-one (21) days after such
date, I acknowledge that such decision was entirely voluntary and that I had the
opportunity to consider this Release until the end of the twenty-one (21) day
period. To accept this Release, I shall deliver a signed Release to the Chairman
of the Company’s Board of Directors within such twenty-one (21) day period. For
a period of seven (7) days from the date when the I execute this Release (the
“Revocation Period”), I shall retain the right to revoke this Release by written
notice that is received by the Chairman on or before the last day of the
Revocation Period. This Release shall take effect only if it is executed within
the twenty-one (21) day period as set forth above and if it is not revoked
pursuant to the preceding sentence. If those conditions are satisfied, this
Release shall become effective and enforceable on the date immediately following
the last day of the Revocation Period (the “Effective Date”).
 
 
15

--------------------------------------------------------------------------------

 
 
7.           Other Terms.
 
(a)           Legal Representation; Review of Release. I acknowledge that I have
been advised to discuss all aspects of this Release with my attorney, that I
have carefully read and fully understand all of the provisions of this Release
and that I am voluntarily entering into this Release.
 
(b)           Binding Nature of Release. This Release shall be binding upon me
and upon my heirs, administrators, representatives and executors.
 
(c)           Amendment. This Release may be amended only upon a written
agreement executed by the Company and me.
 
(d)           Severability. In the event that at any future time it is
determined by an arbitrator or court of competent jurisdiction that any
covenant, clause, provision or term of this Release is illegal, invalid or
unenforceable, the remaining provisions and terms of this Release shall not be
affected thereby and the illegal, invalid or unenforceable term or provision
shall be severed from the remainder of this Release. In the event of such
severance, the remaining covenants shall be binding and enforceable.
 
(e)           Governing Law and Interpretation. This Release shall be deemed to
be made and entered into in the State of California, and shall in all respects
be interpreted, enforced and governed under the laws of the State of California,
without giving effect to the conflict of laws provisions of California law.  The
language of all parts of this Release shall in all cases be construed as a
whole, according to its fair meaning, and not strictly for or against the
Company or me.
 
(f)           Entire Agreement; Absence of Reliance. I acknowledge that I am not
relying on any promises or representations by the Company or any of its agents,
representatives or attorneys regarding any subject matter addressed in this
Release.  I acknowledge that this Release constitutes the entire agreement
between the Company and me and that this Release supersedes any previous
agreements or understandings between me and the Company, except the Employment
Agreement, the Indemnification Agreement, the Confidentiality Agreement, the
Insider Trading Policy, and any equity award agreements and equity plans to
which they are subject, and any other obligations specifically preserved in this
Release.
 
 
 
So agreed.
 
ANTHERA PHARMACEUTICALS, INC.
                     
 
 
By:
 
Klara Dickinson-Eason
 
Name:
       
Chairman, Board of Directors
Date:  
       

 
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
 
Appendix A


Anthera Pharmaceuticals, Inc.
Termination Certification


This is to certify that except as may be needed to provide transition
assistance, I do not have in my possession, nor have I failed to return, any
devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, other
documents or property, or reproductions of any aforementioned items belonging to
Anthera Pharmaceuticals, Inc., its subsidiaries, affiliates, successors or
assigns (together, the “Company”).


I further certify that I have complied with all the terms of the Company’s
Confidentiality and Inventions Assignment Agreement signed by me, including the
reporting of any Developments and original works of authorship (as defined
therein) conceived or made by me (solely or jointly with others) covered by that
agreement.


I further agree that, in compliance with the Confidentiality and Inventions
Assignment Agreement and subject to the limitations and restrictions therein, I
will preserve as confidential all trade secrets, confidential knowledge, data or
other proprietary information relating to products, processes, know-how,
designs, formulas, developmental or experimental work, computer programs, data
bases, other original works of authorship, customer lists, business plans,
financial information or other subject matter pertaining to any business of the
Company or any of its clients, consultants or licensees.
 
Date: 
 
       
Klara Dickinson-Eason
           
ANTHERA PHARMACEUTICALS, INC.
                               
Date:
   
By:
         
Name:
       
Chairman, Board of Directors

 
 
17

--------------------------------------------------------------------------------